NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



LISHA THOMAS STODDARD, as                     )
Personal Representative of the Estate         )
of MELISSA STODDARD,                          )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-2712
                                              )
INTERNATIONAL BUSINESS                        )
MACHINES, CORP. d/b/a IBM;                    )
MICROSOFT CORPORATION; and                    )
CGI TECHNOLOGIES and                          )
SOLUTIONS, INC.                               )
                                              )
             Appellees.                       )
                                              )

Opinion filed October 23, 2019.

Appeal from the Circuit Court for Sarasota
County; Stephen Lee Dakan, Judge.

Richard A. Filson of Filson & Penge,
P.A., Sarasota, and Howard M.
Talenfeld of Talenfeld Law, Plantation, for
Appellant.

Ricardo A. Gonzalez; Stephanie L.
Varela; Julissa Rodriguez; and Brigid F.
Cech Samole of Greenberg Traurig, P.A.,
Miami, for Appellee Microsoft
Corporation.

Hunter G. Norton and Duane A. Daiker
of Shumaker, Loop & Kendrick, LLP,
Sarasota, for Appellee CGI
Technologies and Solutions Inc.

Marie A. Borland and David L. Luikart III
Of Hill, Ward & Henderson, P.A., Tampa,
For Appellee International Business
Machines Corporation.



PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and SMITH, JJ., Concur.




                                            -2-